DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 14-20, and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, 14-17, 20, 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “inverting the one or more data symbols, using a signal axis, by changing a value of a bit of each of the one or more data symbols” is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. According to FIG. 3B and ¶ [0073-0074], the logic inversion method may be inverted or re-inverted a data symbol by changing a value of one bit of the data symbol, such as from logic 340 to logic 350. In this inversion method, there is no indication of the use of the signal axis. However, in another inversion method such as physical inversion method, the data symbol may be invert or re-inverted by changing the physical level of the signal about a horizontal axis 360. As recited clearly in the claimed limitation, the value of a bit of each of one or more data symbol is inverted; hence, using the logic inversion, in which there is no use of the signal axis in this inversion method. The Specification does not disclose the inversion method wherein the value of a bit of each of one or more data symbol is inverted using a signal axis. Therefore claim 1 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement. Claims 2-3 and 6-7 are rejected under the same scope as being dependent on the rejected independent claim 1.

Claims 14 and 27 are rejected on the same ground as for claim 1 because of similar scope. Claims 15-17 and 20 are rejected under the same scope as being dependent on the rejected independent claim 14. Claims 28-31 are rejected under the same scope as being dependent on the rejected independent claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 14-17, 20, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis US 2015/0146816 in view of Lu et al. US 10,277,448.
Consider claim 1, Hollis discloses A method, comprising: 
identifying, for transmission, data symbols of a signal modulated with a modulation scheme that includes at least four logic levels (see FIG. 6 and ¶ [0046] and [0062], wherein the input symbols 602 of a signal modulated with 4-PAM i.e. modulation scheme that includes at least four logic levels), wherein each data symbol comprises a most significant bit and a least significant bit (see FIG. 6 and ¶ [0052], wherein the input symbol 602 includes primary bit i.e. most significant bit, and secondary bit i.e. least significant bit); 
determining to invert one or more of the data symbols of the signal (see FIG. 6 and ¶ [0063], wherein receiving logic 620 determines whether to invert the primary bit 602b); 
inverting the one or more data symbols by changing a value of a bit of each of the one or more data symbols (see FIG. 4 and 6; ¶ [0055] and [0063], wherein the primary bit is inverted by changing a value of “1” to “0” and vice verse), the bit comprising the most significant bit or the least significant bit (see ¶ [0052], wherein the primary bit is the most significant bit or the least significant bit); and 
transmitting the data symbols, based at least in part on inverting the one or more data symbols, via the signal modulated with the modulation scheme that includes the at least four logic levels (see FIG. 6 and ¶ [0062-0063], wherein the four-level output signal 606 includes the invited primary bit and secondary bit, is transmitted to the receiver via bus 614).
However Hollis does not explicitly disclose inverting the one or more data symbols using a signal axis. Lu teaches inverting the one or more data symbols using a signal axis (see col. 7 lines 55-65). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Hollis, and to include inverting the one or more data symbols using a signal axis, as taught by Lu for the purpose of further disclosing detailed instructions for inverting data symbols using the same effective technique as disclosed in Lu.

Claims 14 and 27 are rejected on the same ground as for claim 1 because of similar scope.

Consider claims 2, 16, and 28, Hollis discloses wherein the modulation scheme further comprises at least four physical levels, the modulation scheme relating each physical level of the at least four physical levels with a respective logic level of the at least four logic levels (see FIG. 13 and ¶ [0081], wherein the two-bit symbol are encoded as 0,1,2, or 3 units of voltage or current respectively).

Consider claims 3, 17, and 29, Hollis discloses mapping a logic level associated with each data symbol of the data symbols to a respective physical level of the at least four physical levels, wherein transmitting the data symbols via the signal is based at least in part on mapping the logic level associated with each data symbol to the respective physical level (see FIG. 13 and ¶ [0080-0082]).

Consider claims 6, 20, and 30, Hollis discloses wherein inverting the one or more data symbols comprises: changing, for each of the one or more data symbols, a value of the most significant bit from a value of 0 to a value of 1 or from a value of 1 to a value of 0 (see FIG. 4 and ¶ [0055]).

Consider claims 7 and 31, Hollis discloses determining an indication that indicates one or more of the data symbols of the signal have been inverted, wherein transmitting the data symbols via the signal comprises transmitting the indication via the signal (see FIG. 3 and ¶ [0054]).

Allowable Subject Matter
Claims 4-5 and 18-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4:
Claim 4 is drawn to a method comprising identifying, for transmission, data symbols of a signal modulated with a modulation scheme that includes at least four physical levels, the modulation scheme relating each physical level of the at least four physical levels with a respective logic level of at least four logic levels, wherein each data symbol comprises a most significant bit and a least significant bit;Page 2 of 9Application. No. 17/149,196PATENTAmendment dated June 15, 2022 Reply to Office Action dated March 15, 2022determining to invert one or more of the data symbols of the signal; inverting the one or more data symbols over a signal axis between a highest physical level and a lowest physical level of the at least four physical levels by changing a value of a bit of each of the one or more data symbols, the bit comprising the most significant bit or the least significant bit; and transmitting the data symbols, based at least in part on inverting the one or more data symbols, via the signal modulated with the modulation scheme that includes the at least four logic levels. Closest prior art, Hollis in view of Lu, discloses a method comprising identifying, for transmission, data symbols of a signal modulated with a modulation scheme that includes at least four physical levels, the modulation scheme relating each physical level of the at least four physical levels with a respective logic level of at least four logic levels, wherein each data symbol comprises a most significant bit and a least significant bit;Page 2 of 9Application. No. 17/149,196PATENTAmendment dated June 15, 2022 Reply to Office Action dated March 15, 2022determining to invert one or more of the data symbols of the signal; inverting the one or more data symbols, the bit comprising the most significant bit or the least significant bit; and transmitting the data symbols, based at least in part on inverting the one or more data symbols, via the signal modulated with the modulation scheme that includes the at least four logic levels. However, prior art of record fails to disclose either alone or in combination the details of inverting the one or more data symbols over a signal axis between a highest physical level and a lowest physical level of the at least four physical levels by changing a value of a bit of each of the one or more data symbols, as claimed in claim 4, in combination with each and every other limitation in the claim. 
Regarding claim 5:
Claim 5 is allowed as being dependent on claim 4.

	The prior art of record, also does not teach or suggest inverting the one or more data symbols over a signal axis between a highest physical level and a lowest physical level of the at least four physical levels by changing a value of a bit of each of the one or more data symbols as recited in claim 18 for the same reason stated in claim 4 above.
Regarding claim 19:
Claim 19 is allowed as being dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633